Citation Nr: 0126609	
Decision Date: 11/20/01    Archive Date: 11/27/01

DOCKET NO.  98-04 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to service connection for flat feet.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The appellant served from April to December 1977 (active duty 
for training) in the Army National Guard of Maryland.

This appeal came to the Board of Veterans' Appeals (Board) 
from a January 1998 RO rating decision that denied service 
connection for flat feet.  In June 1999 and July 2000, the 
Board remanded the case to the RO for additional development.


FINDINGS OF FACT

1.  Flat feet preexisted the appellant's service as 
demonstrated by clinical findings in the service and the post 
service medical records, and medical opinions.

2.  The preservice flat feet did not increase in severity 
during active service.


CONCLUSION OF LAW

Flat feet clearly and unmistakably preexisted the appellant's 
entry into service and were not aggravated by active service.  
38 U.S.C.A. §§ 1111, 1131, 1153 (West 1991); 38 C.F.R. 
§§ 3.304, 3.306, 4.57 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The appellant served on active duty for training from April 
to December 1977 in the Army National Guard of Maryland.

Service medical records show that the appellant underwent 
medical examination for enlistment into service in April 
1977.  Flat feet were not found.  On September 9 1977, he was 
seen for complaints of painful feet.  Flat feet were found.  
He was referred for podiatry consultation.  A podiatry 
consultation on September 9 reveals that he was issued arch 
supports for flat feet.  On September 21, 1977, he was again 
seen for painful feet.  It was noted that he had arch 
supports.  He was referred for podiatry consultation.  A 
podiatry consultation on September 21 indicates the appellant 
was in his third week of basic training.  Mild pes planus and 
short Achilles tendons were the impressions.

VA and private medical reports show that the appellant was 
treated and evaluated for foot problems in the 1990's and 
2001.  The more salient medical reports are discussed below.

On a VA Form 21-4142, received in 1997, the appellant 
reported being treated for flat feet since 1993.  

A private medical report dated in September 1997 reveals that 
the appellant had been referred for podiatry consultation by 
his treating physician for bilateral foot and posterior ankle 
pain.  The appellant complained of severe pain especially 
with walking.  He gave a history of treatment for flat feet 
in service.  Stance evaluation showed his medial longitudinal 
arch height was within normal limits.  Both of his heels 
failed to purchase the ground.  There was bilateral plantar 
fascia and dorsal talonavicular joint line tenderness.  The 
diagnostic impression was severe gastrosoleus equinus/tendo 
Achilles contracture with foot pain.  He was recommended for 
a total body biomechanical examination with consideration of 
tendo-Achilles lengthening that could most appropriately be 
received through an orthopedic surgeon.

A private medical report shows that the appellant underwent 
orthopedic evaluation of his feet and ankles in October 1997.  
He gave a history of flat feet in the past.  Examination of 
the feet while standing revealed mild valgus to the heel and 
some flattening of the longitudinal arches on both sides.  
There was not a supination or abduction deformity of the 
forefoot.  Posterior tibial tendon strength was 5/5 and he 
was able to toe rise and the heel did swing back in a varus 
direction.  The impressions were limb-girdle muscular 
dystrophy, and mild gastrosoleus equinus contracture.

The appellant underwent a VA medical examination of his feet 
in November 1999.  He gave a history of pain in his feet and 
flat feet in service, and that he was issued arch supports.  
He reported that the arch supports did not help.  He was 
unable to stand on his toes.  There was poor muscle power 
present, bilaterally.  He was unable to do heel, toe or 
supination gait, bilaterally.  There was a formed arch 
present on his foot when he was non weight bearing, however, 
when he stood up, there was moderate pronation on stance 
present.  There was a non reducible equinus present on his 
feet, bilaterally.  That is, there was less than 10 degrees 
of dorsiflexion of the foot on the ankle present, 
bilaterally, with the knee extended and with the knee flexed.  
X-rays of the feet showed minimal decrease in the plantar 
arch of both feet.  The diagnoses were pes planus and equinus 
condition.  The examiner opined that both conditions existed 
prior to the appellant's entry into service.  He was 
uncertain as to whether or not the conditions had been 
activated by military service.  The examiner opined that the 
conditions were probably caused by muscular dystrophy that 
was then in its early stages and definitely not related to 
military service.

An addendum dated in March 2001, to the report of the 
November 1999 VA medical examination was prepared by the 
examiner who conducted that examination.  The physician 
reported that his comments in the report of the November 1999 
examination regarding the possibly of activation in military 
service should have been possibly aggravated by military 
service.  The examiner was uncertain as to whether or not 
there was any temporary or permanent aggravation of the 
appellant's flat feet in service.  He opined after reviewing 
the medical evidence in the claims folder that the 
appellant's flat feet had to be present prior to his entry 
into service based on the findings in the service medical 
records.  The examiner recommended the appellant for another 
examination in order to obtain the opinion of another 
physician as to whether or not the preservice flat feet were 
permanently aggravated by active service.  

The appellant underwent VA examination of his feet in July 
2001.  The examiner reviewed the evidence in the appellant's 
claims folder.  The impressions were mild pes planus, 
bilaterally; moderate heel cord shortening, bilaterally; and 
muscular dystrophy.  The examiner opined that the flat feet 
and the short heel cord condition did not develop during 
military service and did not develop as a result of 
activities in military service.  He opined that those 
conditions were congenital or developmental and were present, 
but not noted, prior to the appellant entering military 
service.  The opinions were based on the findings in the 
service medical records that described a mild degree of pes 
planus and tight heel cords.  The examiner noted that it 
would not be possible for those conditions to have developed 
over a three-week period, and had to be present for a least 
several years.  The examiner also opined that there was no 
evidence of any significant change in the degree of flat feet 
from the time of the first description to the time of this 
examination.  Both the original examiners in 1977 and this 
examiner found a mild degree of pes planus.  The examiner 
noted that the private medical report of the appellant's 
examination in October 1997 did not indicate any degree of 
pes planus present, and the examiner disagreed with the 
findings of moderate amount of pronation noted in the report 
of the November 1999 VA medical examination.  The examiner 
indicated that the cause of the appellant's foot pain in 
service was unknown, but opined that it was not due to the 
pes planus.


B.  Legal Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West Supp. 2001)) redefined 
VA's duty to assist in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The Board finds that all relevant evidence has 
been obtained with regard to the appellant's claim for 
service connection for flat feet.  The appellant has been 
provided with VA examinations to determine the current 
severity of this disorder and medical opinions have been 
obtained as to the cause of the flat feet.  

The appellant and his representative have been provided with 
a statement of the case and supplemental statement of the 
case that discuss the pertinent evidence, and the laws and 
regulations related to the claim, that essentially notifies 
them of the evidence needed by the appellant to prevail on 
the claim.  The representative has also been given the 
opportunity to submit written argument.  In a letter dated 
received in June 2000, the appellant stated that he had 
presented his case completely and requested immediate 
transfer of his case to the Board for appellate 
consideration.  Under the circumstances, the Board finds that 
the appellant has been provided with adequate notice of the 
evidence needed to successfully prove his claim and that 
there is no prejudice to him by appellate consideration of 
the claim at this time without a prior remand of the case to 
the RO for providing additional assistance to the appellant 
in the development of his claim as required by the VCAA or to 
give the representative another opportunity to present 
additional evidence and/or argument.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Hence, no further assistance to the 
appellant is required to fulfill VA's duty to assist him in 
the development of the claim.  

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.  A preexisting injury or disease will be considered 
to have been aggravated by active service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  This 
includes medical facts and principles which may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a),(b).  A veteran seeking service connection by 
aggravation is not entitled to presumption of aggravation in 
service, where there was temporary worsening of symptoms, but 
the condition itself did not worsen.  Hunt v. Derwinski, 1 
Vet. App. 292, 296 (1991).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty training.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 1991).  

The appellant is not a "veteran" because he served on 
active duty for training only, 38 C.F.R. §§ 3.1(d), 3.6 
(1999), and is not entitled to the presumption of soundness 
at enlistment, 38 U.S.C.A. §§ 1111, 1131, 1137 (West 1991), 
or the presumption of service incurrence of certain chronic 
diseases, 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991).  
See Paulson v. Brown, 7 Vet. App. 466 (1995).

When a claim is based on a period of active duty for 
training, there must be evidence that the individual 
concerned died or became disabled during the period of active 
duty for training as a result of a disease or injury incurred 
or aggravated in the line of duty.  See 38 U.S.C. §§ 101(2), 
101(24), 1110; Mercado-Martinez v. West, 11 Vet. App. 415 
(1998).  In the absence of such evidence, the period of 
active duty for training would not qualify as "active 
military, naval, or air service" and the claimant would not 
achieve veteran status for purposes of that claim.  Harris v. 
West, 13 Vet. App. 509 (2000).  

When evaluating a flat foot condition it is essential to make 
an initial distinction between bilateral flat foot as a 
congenital or as an acquired condition.  The congenital 
condition, with depression of the arch, but no evidence of 
abnormal callosities, areas of pressure, strain or 
demonstrable tenderness, is a congenital abnormality that is 
not compensable.  In the acquired condition, it is to be 
remembered that depression of the longitudinal arch, or the 
degree of depression, is not the essential feature.  The 
attention should be given to anatomical changes, as compared 
to normal in the relationship of the foot and leg, 
particularly to the inward rotation of the superior portion 
of the os calcis, medial deviation of the insertion of the 
Achilles tendon, the medial tilting of the upper border of 
the astragalus.  This is an unfavorable mechanical 
relationship of the parts.  A plumb line dropped from the 
middle of the patella falls inside of the normal point.  The 
forepart of the foot is abducted, and the foot everted.  The 
plantar surface of the foot is painful and shows demonstrable 
tenderness, and manipulation of the foot produces spasm of 
the Achilles tendon, peroneal spasm due to adhesion about the 
peroneal sheaths, and other evidence of pain and limited 
motion.  The symptoms should be apparent without regard to 
exercise.  In severe cases there is gaping of bones on the 
inner border of the foot, and rigid valgus position with loss 
of the power of inversion and adduction.  Exercise with 
undeveloped or unbalanced musculature, producing chronic 
irritation, can be an aggravating factor.  In the absence of 
trauma or other definite evidence of aggravation, service 
connection is not in order for pes cavus that is typically 
congenital or juvenile disease.  38 C.F.R. § 4.57.

The service medical records show that the appellant underwent 
a medical examination for enlistment into service in April 
1977 and that flat feet were not found.  The service medical 
records show that the appellant was seen for painful feet in 
September 1977 and that mild pes planus (flat feet) was 
found.  The appellant underwent VA medical examinations in 
November 1999 and July 2001, and the examiners who conducted 
those examinations concluded that the appellant's flat feet 
preexisted his entry into active service based on clinical 
findings in the service medical records.  The examiner who 
conducted the July 2001 VA examination opined that the 
appellant's flat feet were congenital or developmental in 
origin and were not incurred in service.  This examiner also 
noted that based on the clinical findings in the service 
medical records that revealed a mild degree of pes planus, it 
would not be possible for that condition to have developed in 
the appellant's short period of service and had to have been 
present for several years.  After consideration of all the 
evidence, the Board finds that the overall evidence clearly 
and unmistakably shows that the appellant had flat feet prior 
to entry into service.

Congenital or developmental flat foot is not a disease or 
injury for VA compensation purposes.  38 C.F.R. §§ 3.303(c), 
4.57.  However, service connection may be granted for any 
permanent increase in the severity of congenital or 
developmental flat feet due to service.  The question now for 
the Board to decide is whether the appellant's preservice 
flat feet increased in severity during service.  The service 
medical records reveal the presence of mild flat feet and the 
private medical report of his examination in October 1997 
does not show any degree of flat feet at that time.  The 
Board has considered the provisions of 38 C.F.R. § 4.57 in 
evaluating the severity of the appellant's flat feet in 
service, but the overall evidence indicates that the 
appellant's flat feet are either mild or essentially 
asymptomatic.  While the examiner who conducted the November 
1999 VA medical examination found a moderate amount of 
pronation, this finding is not supported by the evidence as a 
whole and was contradicted by the examiner who conducted the 
July 2001 VA examination.  After consideration of all the 
evidence, the Board finds that it does not reveal that the 
appellant's preservice flat feet permanently increased in 
severity while in service.

The Board finds that the evidence clearly and unmistakably 
shows that the appellant's flat feet existed prior to his 
entry into service and that the preponderance of the evidence 
shows that this preservice condition did not permanently 
increase in severity during service.  Hence, the 
preponderance of the evidence is against the claim for 
service connection for flat feet, and the claim is denied.  
Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Service connection for flat feet is denied.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

